


109 HR 6295 IH: To amend the Agricultural Adjustment Act to add

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6295
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Agricultural Adjustment Act to add
		  clementines to the list of fruits and vegetables subject to minimum quality
		  import requirements issued by the Secretary of Agriculture.
	
	
		1.Quality requirements for
			 clementinesSection 8e(a) of
			 the Agricultural Adjustment Act (7 U.S.C. 608e–1(a)), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, is amended in the first
			 sentence by inserting after nectarines, the following:
			 clementines,.
		
